DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1 to 21 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
	In regards to claim 1, the closest prior art, Troy et al. (US Pat. Pub. 2013/0024067, hereinafter “Troy”) at least teaches a mobile platform for performing maintenance operations (Troy abstract and paragraphs [0010] and [0030] teach a movable platform for carrying out inspection and maintenance), comprising: 
	a base having a first opening (Troy Fig. 1 and paragraph [0034] teach a base frame 2 having at least one first opening for mounting an electric ducted fan); 
	a first skirt attached to or integrally formed with the base and surrounding the first opening in the base, the first skirt bounding a suction zone that is in fluid communication with the first opening (Troy Fig. 1 and paragraph [0035] teaches a flexible skirt 14 which is integrally attached to the base frame 2 and bounding a suction zone in fluid communication with the first opening); 
	a maintenance tool mounted to the base (Troy Fig. 9, paragraphs [0007], [0030], and [0071] teach the mobile platform carrying a base mounted maintenance tool); 
	a first adherence fan rotatably coupled to the base and disposed to remove air from the suction zone via the first opening in the base (Troy Fig. 1 and paragraph [0034] teach an electric ducted fan 10 as a first adherence fan rotatably mounted to the base and disposed to propel air from a suction zone space underneath the frame via the first opening); 

	a controller configured to control the operation of the first adherence fan motor (Troy paragraphs [0011], [0041]-[0042] and [0070] teach independently controlling the adherence fans with a controller to apply different suction forces underneath the respective suction zones).
	
	However, claim 1 is allowed because the closest prior art, Troy (U.S. Pat. Pub. 2013/0024067) fails to anticipate or render obvious a mobile platform for performing maintenance operations, comprising: first and second propulsion fans having axes of rotation which are generally parallel to the base;  and first and second propulsion fan motors operatively coupled for driving rotation of the first and second propulsion fans respectively; and a controller configured to control the first and second propulsion fan motors, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 

4.	In regards to claim 11, the closest prior art, Troy (US Pat. Pub. 2013/0024067) at least teaches a system for performing maintenance operations (Troy abstract and paragraphs [0011] and [0030] teach a system for moving a mobile platform tool over a non-level surface for performing inspection and maintenance operations), comprising an umbilical cable and a first mobile platform attached to the umbilical cable (Troy Fig. 14 and paragraph [0069] teach the system comprising an umbilical cable 82 and a first mobile platform 64 connected to the cable), the first mobile platform comprising:
	a first base having an opening (Troy Fig. 1 and paragraph [0034] teach a base frame 2 having at least one opening for mounting an electric ducted fan);

	a maintenance tool mounted to the first base (Troy Fig. 9, paragraphs [0007], [0030], and [0071] teach the mobile platform carrying a base mounted maintenance tool);
	an adherence fan rotatably coupled to the first base and disposed to remove air from the suction zone via the opening in the first base (Troy Fig. 1 and paragraph [0034] teach an electric ducted fan 10 as an adherence fan rotatably mounted to the base and disposed to propel air from a suction zone space underneath the frame via the opening in the base);
	an adherence fan motor operatively coupled for driving rotation of the adherence fan (Troy paragraph [0034] teaches an electric motor which drives the rotation of the electric ducted fan (adherence fan)); and
	a controller configured to control the operation of the adherence fan motor (Troy paragraphs [0011], [0041]-[0042] and [0070] teach independently controlling the adherence fans with a controller to apply different suction forces underneath the respective suction zones).

	However, claim 11 is allowed because the closest prior art, Troy (U.S. Pat. Pub. 2013/0024067) fails to anticipate or render obvious a system for performing maintenance operations, comprising: first and second propulsion fans having axes of rotation which are generally parallel to the base;  first and second propulsion fan motors operatively coupled for driving rotation of the first and second propulsion fans respectively; and a controller configured to control the operation of the first and second propulsion fan motors to enable concurrent surface adherence and fan propulsion, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

5.	In regards to claim 18, the closest prior art, Troy (US Pat. Pub. 2013/0024067) at least teaches a method for automated maintenance of a structure (Troy abstract and paragraphs [0012], [0030], and [0056] teach a method for automated maintenance of a structure through a mobile platform vehicle having automatically controlled suction), comprising:
	(a) attaching a tool-equipped mobile platform to one end of an umbilical cable (Troy Fig. 14 and paragraph [0069] teach attaching a tool-equipped mobile platform vehicle 64 to one end of an umbilical cable 82);
	(b) suspending the attached tool-equipped mobile platform from the umbilical cable in a position adjacent to a surface of a structure (Troy Fig. 14 and paragraphs [0067] and [0069] teach using a boom 80 to suspend the attached tool-equipped platform 64 from the umbilical cable 82 in a position adjacent to the fuselage surface of an aircraft 78);
	(c) moving the suspended tool-equipped mobile platform into proximity with the surface (Troy Fig. 14 and paragraphs [0012], [0067] and [0069] teach moving the suspended tool-equipped mobile platform into proximity with the fuselage surface of the aircraft 78);
	(d) adhering the tool-equipped mobile platform to the surface using one or more fans to produce suction in a suction zone between the surface and a base of the tool-equipped mobile platform (Troy paragraphs [0012], [0034], [0052], and [0070] teach adhering the tool-equipped mobile platform to the surface using one or more electrical ducted fans to produce a suction zone between the surface and the base of the mobile platform);
	(e) propelling the adhered tool-equipped mobile platform to a first location on the surface by means of thrust of the tool-equipped mobile platform (Troy paragraphs [0012], [0032], [0052], and [0067] teach propelling the tool-equipped mobile platform to a first location by means of the rotation of wheels producing thrust); and

	
	However, claim 18 is allowed because the closest prior art, Troy (US Pat. Pub. 2013/0024067) fails to anticipate or render obvious a method for automated maintenance of a structure, comprising: propelling the adhered tool-equipped mobile platform to a first location on the surface by means of  thrust produced by propulsion fans of the tool-equipped mobile platform, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Art
7.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.
B.	Abdellatif et al. (US Pat. Pub. 2020/0172232) discloses Perching UAV with Releasable Crawler.
C.	D’Amaddio et al. (US Pat. No. 6,317,387) discloses Method and Apparatus for Inspecting a Submerged Structure.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        3/18/2022